Title: To George Washington from Jeremiah Olney, 4 March 1781
From: Olney, Jeremiah
To: Washington, George


                  
                     Sir,
                     Providence 4th March 1781
                  
                  I had the Honor to Receive your Excellency’s favr of 21st Ulto & Shall punctually Execute your orders in Collecting & forwarding the Scater’d Recruits—Those that have from time to time Joyn’d the Rendezvous assigned, I have lost no time in preparing & sending forward in Several Detachments amounting to 132 the greater part of which must have arriv’d before this.  your Excellency is pleas’d to call for a Return of the Number of men that may be Shortly expected from this State.  I have no doubt of Collecting and Sending on as many as Fifty in the Course of this month, which is Nearly the whole that is at present Muster’d (Except a few Deserters) & is as large a Number as I Can with Safety promise your Excellency from this State in the time mention’d, as the Imbodying 1,200 Militia to do duty in this State for one month will very much Retard the Recruiting Service:  as to Cloathing the Recruits before they march, I have not been able to Do, Except in the articles of Shirts, Shoes, Stockings & Blanketts.  Tho’ the State have at present 380 coats—200 Vests & 200 pair Breeches Nearly Compleated which is all the Wollens that is procur’d,—&As the recruits which have March’d are Comfortably Clad, & the Season far advanc’d, his Excellency the Govr & some of the Counsell advise the Detention of the Woollens & Recommend having the Frocks & overalls made up Immediately & Sent on to the Troops (These may be had here of the Best Quality.)  I wish to know your Excellencys pleasure Respecting this matter & it Shall be punctually observ’d.  I have the Honor to be your Excellency’s Most Obedt Servt 
                  
                     Jereh Olney
                  
               